Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 23, 1999 (People v Mac-hare, 264 AD2d 487), affirming a judgment of the Supreme Court, Queens County, rendered May 9, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *342effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Santucci, Krausman and Gold-stein, JJ., concur.